Citation Nr: 0717390	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $4,326.00, to 
include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$4,326.00 in VA disability compensation.  In February 2007, 
the veteran testified before the Board at a hearing that was 
held in Washington, D.C.


FINDINGS OF FACT

1.  Effective from July 1, 1995, the veteran was paid VA 
compensation benefits; notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, including the effect of a change in the 
status of dependents.

2.  In July 2002 the RO reduced compensation payments 
effective November 1, 1998.  This resulted in the current 
assessed overpayment of $4,326.00.

3.  The veteran was divorced on October [redacted], 1998.  He 
remarried on November [redacted], 1998.  Thus, for the period from 
October [redacted], 1998, to November [redacted], 1998, a period of 36 days, 
he did not have a dependent spouse.

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.   

5.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.

6.  Recovery of the assessed overpayment for the period 
during which he did not have a dependent spouse would not 
deprive the veteran of the ability to provide for basic 
necessities.

7.  Waiver of the assessed overpayment for the period during 
which the veteran had a dependent spouse would not unjustly 
enrich the veteran, but waiver for the period during which he 
was unmarried would unjustly enrich the veteran.

8.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness for the period of time during which the veteran 
did not have a dependent spouse without resulting in 
excessive financial difficulty.

9.  Collection of the indebtedness for the period during 
which the veteran was married would defeat the purposes of 
the award of VA dependent's benefits.  However, collection of 
the indebtedness for the period during which the veteran was 
not married would not defeat the purpose of the award, or 
otherwise be inequitable.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received during the period in which he did 
not have a dependent spouse.


CONCLUSION OF LAW

1.  An overpayment of VA compensation benefits was properly 
created.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).

2.  The recovery of the overpayment of VA disability 
compensation benefits for only the period during which the 
veteran did not have a dependent spouse is not against equity 
and good conscience and, therefore, is not waived, but 
recovery of the remainder of the overpayment, incurred 
subsequent to the veteran's remarriage on November [redacted], 1998, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a), 1.965(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the veteran has been in receipt of 
VA disability benefits since July 1, 1995, and that his 
benefits included additional payments for dependents, 
including a spouse.  The veteran was informed that he should 
immediately notify VA in the event of a change in status of 
his dependents.  The record also reflects that the veteran 
was divorced from his spouse in October 1998.  The veteran 
asserts that he notified VA regarding his divorce in either 
late November 1998 or early December 1998.  Notification of 
the divorce, however, was not received by VA until June 2002, 
creating an assessed overpayment of $4,326.00 stemming from 
benefits received for his dependent spouse.  Had VA received 
the November or December 1998 correspondence, it would have 
been filed in the veteran's claims folder and appropriate 
action would have been undertaken at that time.  There is no 
evidence in this case to rebut this presumption of 
regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) 
(the "presumption of regularity" applies to the official 
acts of public officers, and in the absence of clear evidence 
to the contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

The Board finds that the overpayment was properly created 
because the effective date for the termination of benefits 
paid by reason of divorce is the last day of the month in 
which the divorce occurred.  38 C.F.R. §§ 3.401(c); 
3.501(d)(2).  The effective date of payment of benefits for a 
dependent spouse is the date of marriage, if the claim is 
received within one year, otherwise, the date notice is 
received of the dependent's existence.  38 C.F.R. § 3.401(b).

In this case, the appropriate effective date for termination 
of benefits for the first spouse would be the last day of the 
month (October 1998) in which the divorce occurred.  The 
appropriate effective date for the start of payment of 
benefits for the second spouse would be in June 2002 when 
notice of the veteran's remarriage was received by VA.  The 
Board notes that 38 C.F.R. § 3.401(b) specifically assigns 
that date as the date that VA receives notice of the 
dependent.

Having found the debt in this case was properly created, the 
Board will address the veteran's claim for waiver of recover 
of the debt.

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
his VA indebtedness.  The Board thus turns to the merits of 
the claim.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2006).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2006).  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2006).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

In March 2005, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment of VA 
compensation benefits.  In an April 2005 statement, the 
veteran asserted that he had notified VA of his divorce and 
remarriage in November or December 1998 and had been under 
the impression that the appropriate adjustments to his 
compensation benefits had been made.  When the veteran was 
informed in June 2002 that his current spouse was not listed 
as his dependent, he immediately notified VA of his divorce 
and subsequent remarriage.  Because it appears that the 
veteran was under the impression that he had properly 
notified VA of his divorce, and there is otherwise no 
evidence that the veteran intended to deceive VA or seek 
unfair advantage,  the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  In determining whether the recovery of 
the overpayment would be against equity and good conscience, 
the first consideration is whether the veteran was at fault 
in the creation of the overpayment.  In this case, the Board 
finds that the veteran was solely at fault in the creation of 
the overpayment.  The record reflects that the veteran has 
been in receipt of VA disability benefits since July 1, 1995, 
and that his benefits included additional payments for 
dependents, including his spouse.  The veteran was informed 
that he should immediately notify VA in the event of a change 
in status of his dependents.  The veteran was divorced from 
his spouse in October 1998 and VA did not receive 
notification of the divorce until June 2002.  The veteran 
asserts that he notified VA regarding his divorce in November 
or December 1998, also notifying VA at that time of his 
remarriage in November 1998.  Notification of the divorce, 
however, was not of record in his claims folder until June 
2002.  Had VA received the 1998 correspondence, it would have 
been filed in the veteran's claims folder and appropriate 
action would have been undertaken at that time.  There is no 
evidence in this case to rebut this presumption of 
regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) 
(the "presumption of regularity" applies to the official 
acts of public officers, and in the absence of clear evidence 
to the contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  This weighs against a finding 
that recovery of the overpayment would be against equity and 
good conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds that it would not.  The veteran has been 
service-connected at a 100 percent rating since June 10, 
2002.  While the Board acknowledges that the veteran 
continues to have considerable monthly medical expenses, and 
has a dependent spouse, the veteran has testified that 
recovery of the debt would not cause undue financial 
hardship.  In sum, the Board finds that there is no objective 
evidence that supports a finding that recovery of the debt 
would endanger the veteran's ability to provide for basic 
necessities.  Therefore, the Board finds that the collection 
of the debt would not cause the veteran undue financial 
hardship.  This also weighs against a finding that recovery 
of the overpayment would be against equity and good 
conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated for the period 
during which the veteran was unmarried because the veteran's 
first spouse was no longer a dependent after their October 
1998 divorce.  As of the date of the divorce, the purpose of 
the increased rate of compensation was negated, and the 
veteran was not entitled to the increased rate of 
compensation he received for his ex-wife from the date of the 
divorce until the date of his remarriage.  However, to 
recover that portion of the debt incurred after the veteran's 
remarriage on November [redacted], 1998, would defeat the purpose for 
which the benefits are paid.  The veteran had a dependent 
spouse during that time.  The benefits paid were intended to 
compensate a veteran with a dependent spouse.  Therefore, the 
purpose was served by payment of the benefits during that 
period of time.

The Board also finds that failure to make restitution would 
unfairly enrich the veteran for the period during which he 
was unmarried because he received monetary benefits to which 
he was not entitled.  VA continued to make compensation 
payments at an increased rate (additional amount for a 
dependent spouse) after the veteran was no longer married.  
The additional amount was not warranted after the veteran and 
his first spouse divorced.  There is thus no evidence that 
the veteran attempted to return the additional amount to VA 
or that he declined to accept the increased rate of 
compensation.  Under such circumstances, to allow the veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.  After the veteran remarried, he veteran asserts 
that he was unaware that he had continued to receive 
compensation including the additional amount for his former 
dependent spouse.  He was under the impression, which the 
Board finds reasonable, that the benefits for a dependent 
spouse were paid by reason of his new wife.  Therefore, the 
Board finds that the veteran would be not unfairly enriched 
for the period after his remarriage on November [redacted], 1998, 
because he did have a dependent spouse for that period.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay compensation with the additional amount 
for a dependent spouse for the time of his divorce until his 
remarriage.  Nor does the record reveal other factors which 
make recovery of the overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question for the period following 
termination of benefits for the first spouse on the last day 
of October 1998, and until his remarriage on November [redacted], 
1998.  The veteran has been found to be solely at fault in 
the creation of the debt, and the retention of the 
overpayment would therefore unfairly enrich the veteran.  
Moreover, repayment of the debt would not deprive the veteran 
of the ability to provide for basic necessities of life, nor 
would recovery of the overpayment defeat the purpose for 
which the benefits were intended.  Lastly, the veteran has 
not relinquished a valuable right or incurred a legal 
obligation in reliance on the overpayment of his VA benefits.

However, the Board finds that it is against equity and good 
conscience to recover that portion of the debt incurred after 
November [redacted], 1998, because the veteran had a dependent spouse 
after that date and the benefits for which the benefits were 
paid was served.  Also, while the veteran bears fault for the 
creation of the debt after that date, it was reasonable for 
him to assume that the payments were made by reason of his 
new spouse.  Additionally, the Board finds that waiver of 
recovery of this debt would not constitute unjust enrichment 
because the veteran did have a dependent spouse for that 
period.

Accordingly, a waiver of recovery of the overpayment of VA 
compensation benefits for the period during which he did not 
have a dependent spouse is not warranted.  As the 
preponderance of the evidence is against the claim, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  However, waiver of recovery of the debt 
incurred after November [redacted], 1998, is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

With respect to VA's duties to notify and assist the veteran 
with her claim, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to requests for waiver 
of recovery of overpayments.  See, Lueras v. Principi, 18 
Vet. App. 435 (2004) and Barger v. Principi, 16 Vet. App. 132 
(2002).

ORDER

Waiver of the recovery of that portion of the overpayment of 
VA disability compensation incurred prior to November [redacted], 
1998, is denied.  However, waiver of recovery of that portion 
of the overpayment of VA disability compensation incurred 
after November [redacted], 198, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


